                  Case 1:18-cv-00993-RA-SLC Document 147 Filed 02/12/21 Page 1 of 1




The parties should confer with one another regarding the
areas raised by Plaintiff pro se Annamarie Trombetta's letter
(ECF No. 145). The Court reminds the parties of its
requirement to meet and confer in good faith prior to seeking
Court intervention regarding any dispute. The Clerk of Court is
respectfully directed to mail a copy of this order to Trombetta
at the address below.

SO-ORDERED 2/12/2021

Mail To: Annamarie Trombetta
         175 East 96th St. Apt. 12R
         New York, NY 10128
